DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 10/19/22.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-13, 15-19 and 21-22 are currently pending.
4.	Claim 1, 6, 8, 13, 15 and 19 are amended.  Claims 2-5, 9-12, 16 and 18 are original. 
5.	Claims 7, 17 and 21-22 are previously presented.    

Response to Arguments
                                           Response: 35 U.S.C.  § 112
6.    Examiner Response:
Applicant’s arguments, see pages 9-10, filed 10/19/22, with respect to the 35 U.S.C. 112 rejection have been fully considered and are persuasive.  The 35 U.S.C. 112 rejection of claims 6, 13 and 19 has been withdrawn. 

                                            Response: 35 U.S.C.  § 101
7.    Applicants argue:
	“Additionally, under Step 2A Prong 2, Applicant notes the claimed invention is 
Integrated into a practical application because the claimed invention provides an improvement in 
The technical field of computer-based predicting of airport capacity. In particular, 
conventionally, airlines manually react to and interpret weather forecasts and events. See, e.g., 
paragraph 0016 of the specification. These reactions cannot generally efficiently and effectively 
minimize the costs of these weather forecasts and events. See, e.g., paragraph 0017. Thus, the 
claimed invention minimizes these costs by efficiently and effectively reacting and interpreting 
weather forecasts and events by proactively and automatically determining airport capacity 
impacts while accounting for weather parameters, flight demand, airport operational conditions, 
and/or historical behaviors of air traffic controllers. See, e.g., paragraph 0016. The use of 
machine learning aiding in prediction of airport capacity reductions as well as recovery outcomes 
proactively addresses these airport capacity reductions before they even occur with airport 
capacity modeling. See, e.g., paragraphs 0020 and 0021.
Applicant notes, on page 3 of the Office Action, the Examiner argues that “probabilistic
weather forecast using machine learning techniques is well understood, routine, and
conventional.” However, notwithstanding the Examiner’s rejection, Applicant has amended the
independent claims to recite a “machine learning based airport capacity model that is trained
with historic weather...” In contrast, the Examiner argues use of machine learning for
probabilistic weather forecasting rather than for airport capacity modeling.
Accordingly, Applicant respectfully requests that the §101 rejection of claims 1-13, 15-
19, 21 and 22 be withdrawn.” (Remarks: pages 10-11)

8.    Examiner Response:
	The examiner notes that the applicant is reiterating their previous arguments that were 
made for their current arguments regarding the claim cannot be conducted in the human mind or 
by pencil and paper.  With the recent amendments, the examiner notes the claims are still not 
eligible under 35 U.S.C. 101.  Under the broadest reasonable interpretation, the claims cover 
performance of the limitation in the mind or by pencil and paper.  The examiner notes that the 
steps of determining, clustering and generating within the claims still covers the performance of 
the limitation in the mind or by pencil and paper.
Also, under step 2A, prong 2, the limitation of receiving, by a computing device, a probabilistic weather forecast including a plurality of weather scenarios amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
Further, the claim recites the additional element of a computing device.  The computing device is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The applicant also argues that the claim language provides an improvement in the technical field of computer-based predicting of airport capacity.  The examiner also does not see the claim language of the current claims as improving the technology field of computer-based predicting of airport capacity, since the Provan et al reference teaches the probability of occurrence of a long-duration event, such as a blizzard or thunderstorm and how the airport capacity is impacted. This demonstrates that the airport capacity is being predicted based on the probability of the occurrence of a long-duration event.
Also, the examiner has found online reference Chained Predictions of Flight Delay Using Machine Learning, written by Chen et al. as showing evidence that a machine learning based airport capacity model is trained using historic weather data is well understood, routine and conventional.  This can be seen in section 1, Pg. 2, Introduction, 2nd – 3rd paragraph, “Overall, most of the previous work, etc.”, Pg. 5, sec. A. Source of the data, 1st – 2nd paragraph, “Three databases are chosen to select the best, etc.”, Pgs. 14-15, sec. 6 Conclusion, “This paper presented a new machine learning, etc.” of the Chen et al. reference.
The rejection of the current claims is shown below.

                                  Response: 35 U.S.C.  § 103
9.    Applicants argue:
	“To establish a prima facie case of obviousness, all claim limitations must be taught or
suggested by the prior art. See, In re Royka, 490 F.2d 981, 985, 180 USPQ 580, 583 (CCPA
1974); see also, In re Vaeck, 947 F.2d 488, 20 USPQ2d 1438 (Fed. Cir. 1991).! If the prior art
reference(s) do not teach or suggest all of the claim limitations, Office personnel must explain
why the differences between the prior art and the claimed invention would have been obvious to
one of ordinary skill in the art (MPEP 2141). Applicant submits that no proper combination of
the applied art teaches or suggests each and every feature of the claimed invention.” (Remarks: 
pages 10-12)

10.    Examiner Response:
	The examiner respectfully disagrees.  The examiner notes that the Kicinger et al. 
reference teaches predicting airport capacity with the uncertainty of the weather forecast.  The 
Chen et al. reference teaches identifying similar impact days the National airspace system (NAS) 
using weather translation and machine learning techniques.  The Chen et al. reference also uses 
an Integrated Airport Capacity Model (IACM) to analyze the weather impact days for airports.  It 
would have been obvious to a person of ordinary skill in the art to modify the teachings of 
Kicinger et al. of predicting airport capacity with the uncertainty of the weather forecast by 
incorporating using machine learning techniques to predict the airport capacity at airports.
	Also, the examiner notes that the Provan et al. reference teaches analyzing the benefit of 
temporal correlation in forecasts for decision support tools (DST), where the probability of 
occurrence of a long-duration event, such as a blizzard or thunderstorm and how the airport 
capacity is impacted.   It would have been obvious to a person of ordinary skill in the art to 
modify the teachings of Kicinger et al. and Chen et al. of determining, by the computing device, 
airport capacity predictions for each of the plurality of weather scenarios included in the 
probabilistic weather forecast, using a machine learning model trained with historic weather data 
by incorporating the clustering of airport capacity predictions into a predetermined number of 
analytical scenarios.  This demonstrates that the Kicinger et al., Chen et al. and Provan et al. are 
analogous to each other.

11.    Applicants argue:
	“Notwithstanding the rejection, Applicant submits that the combination of Kicinger and
Chen, and Provan does not teach or suggest the features of claim 1, such that claim 1 is
distinguishable over the applied references. For example, the combination of Kicinger and Chen,
and Provan does not teach or suggest “determining, by the computing device, airport capacity
predictions for each of the plurality of weather scenarios included in the probabilistic weather
forecast using a machine learning based airport capacity model that is trained with historic data
regarding weather and airport operations,” as recited in claim 1.
At page 22 of the Office Action, the Examiner also asserts that Chen (at pages 1-2, 15-3"
paragraph) teaches or suggests “determining, by the computing device, airport capacity
predictions for each of the plurality of weather scenarios included in the probabilistic weather
forecast using a machine learning based airport capacity model that is trained with historic data
regarding weather and airport operations.” However, Chen is silent with regard to using a
“machine learning based airport capacity model that is trained with historic weather and airport
operations.” At best, Chen describes using machine learning for weather prediction and not
airport capacity. Further, none of the cited references teach or suggest the use of “airport
operations” in determining airport capacity predictions. Therefore, the applied art does not
disclose all the features of the claimed invention. Accordingly, Applicant requests withdrawal of
the rejection of claim 1.” (Remarks: pages 13)

12.    Examiner Response:
	The examiner respectfully disagrees.  On Pgs. 1-2 2nd paragraph, “The operational 
concept is as follows, etc.” of the Chen et al. reference, it teaches machine learning techniques 
that take real-time inputs from the National Airspace System (NAS) and search through an 
archived set of historical data to design a set of similar airport control strategies for a current day 
situation.  An Integrated Airport Capacity Model (IACM) is used to integrate various types of 
weather inputs to compute the airport controls of Airport Arrival (AAR) and Airport Departure 
Rate (ADR).  This demonstrates that the Chen et al. reference teaches that a machine learning 
based airport capacity model that is trained with historic weather and airport operations.

13.    Applicants argue:
	“Claims 2-4 and 6 are dependent claims, depending from base claim 1. By virtue of these
dependencies, claims 2-4 and 6 are also distinguishable and are in condition for allowance. These
claims also include allowable subject matter on their own merits. Accordingly, Applicant
requests withdrawal of the rejections of claims 2-4 and 6.
In particular, with regard to claim 6, the cited references are silent with regard to airport
operations and further “retrieving the historic data regarding the airport operations from an
airport operations database,” as now recited in amended claim 6. Accordingly, Applicant
requests withdrawal of the rejection of claim 6.” (Remarks: pages 13)

14.    Examiner Response:
	The examiner notes that on Pg. 2 1st paragraph, “Machine learning techniques would 
take, etc.” teaches taking real-time inputs from the National Airspace System (NAS) and search 
through historical data.  This demonstrates that the Chen et al. reference teaches the recent 
amendment to claim 6 that states “retrieving the historic data regarding the airport operations 
from an airport operations database”.

15.    Examiner Response:
	The examiner notes that the arguments for claim 8 are the same arguments that are shown 
above in section 11 of the current office action, and the examiner’s response are the same as 
shown in section 12 of the current office action.  

16.    Examiner Response:
The Applicant’s arguments on page 15 with respect to the limitations of claim 13 that
states “wherein the airport capacity prediction is determined using the classification model and
the historical data regarding the runway configurations are used to predict runway configuration
of an airport based upon forecast information for each of the weather scenarios in the
probabilistic weather forecast” have been considered but are moot because the arguments do not apply to the current rejection.

17.    Applicants argue:
	“As argued above in response to the rejection of claim 8, the combination of Kicinger,
Chen, Provan, and White does not teach or suggest “determine airport capacity predictions for
each of the plurality of weather scenarios included in the probabilistic weather forecast using a
machine learning based airport capacity model that includes a classification model that is built
with historic data regarding weather conditions, runway configurations, and air traffic controller
behavior.” For at least the above reasons, Applicant submits that the combination of Kicinger,
Chen, Provan, and White does not disclose “program instructions configured to determine airport
capacity predictions for each of the plurality of weather scenarios included in the probabilistic
weather forecast using a machine learning based airport capacity model that is trained with
historic weather data at a point in time and airport operations data at the point in time, the airport
capacity prediction having a predetermined number of time intervals and a capacity prediction
for each of the time intervals,” as recited in claim 15. Accordingly, Applicant requests
withdrawal of the rejection of claim 15.” (Remarks: pages 16)

18.    Examiner Response:
	The examiner notes that the White reference teaches the limitation of claim 15 that states 
“the airport capacity prediction having a predetermined number of time intervals and a capacity 
prediction for each of the time intervals”, see paragraphs [0023], paragraph [0026] and Fig. 3 of 
the White reference.  The examiner notes that different scenarios such as different runway configurations or traffic flows on the airport are selected, which demonstrates that the airport capacity prediction is being revised, since the runway configurations and the traffic flows at the airport correspond to the arrival and departure rates at the airport.  The airport capacity model is trained to forecast airport arrival and departure capacity values, see paragraph [0019] of the specification.
	Regarding the other arguments, the examiner notes that the other arguments for claim 15 
are the same arguments that are shown for claim 8 and the examiner’s response are the same as 
shown above.  

19.    Applicants argue:
	“Claims 16-19 are dependent claims, depending from base claim 15. By virtue of these
dependencies, claims 16-19 are also distinguishable and are in condition for allowance. These
claims also include allowable subject matter on their own merits. Accordingly, Applicant
requests withdrawal of the rejections of claims 16-19.
In particular, with regard to claim 19, the cited references are silent with regard to
machine learning used for a classification model and further “wherein machine learning is used
to tune a classification model to improve the accuracy of the classification model over time,” as
now recited in amended claim 19. Accordingly, Applicant requests withdrawal of the rejection of
claim 19.” (Remarks: pages 16)

20.    Examiner Response:
	The examiner respectfully disagrees.  The examiner notes that the Chen et al. reference 
teaches the recent amendment to claim 19 that states “wherein the machine learning is used to 
tune a classification model to improve the accuracy of the classification model over time”, see 
Pg. 2, 1st paragraph, “Machine learning techniques would take real-time, etc.”.   The examiner 
notes that the machine learning techniques are helping in auto suggesting one or more 
appropriate control strategies for the current day situation, where fast-time simulations playbacks 
are used to justify the airport control action.  Also, the examiner considers the simulation to be 
the classification model, since the simulation is simulating the different airport control situations 
for a current day. This demonstrates that there’s a tuning to improve the accuracy of the 
simulations over a period of time.

21.    Examiner Response:
	The examiner notes that the applicant has already made arguments for claim 13 as shown 
above in section 16 of the current office action and the examiner’s response are the same as 
shown above.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13, 15-19 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Under the broadest reasonable interpretation, the claims cover performance of the limitation in the mind or by pencil and paper.
Claims 1, 8 and 15
Regarding step 1, claims 1, 8 and 15 are directed towards a method, computer program product and system, which are eligible statutory categories of invention under 101.
Claim 1
Regarding step 2A, prong 1, claim 1 recites “determining, by the computing device, an airport capacity prediction for each of the plurality of weather scenarios included in the probabilistic weather forecast using a machine learning based airport capacity model that is trained with historic data regarding weather and airport operations”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “clustering, by the computing device, the airport capacity predictions into a predetermined number of weather analytical scenarios, the clustering being based on a similarity in the airport capacity predictions of each of the plurality of weather scenarios;”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “generating, by the computing device, a probability of an occurrence of each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “and generating, by the computing device, at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitation of receiving, by a computing device, a probabilistic weather forecast including a plurality of weather scenarios amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
Also, the claim recites the additional element of a computing device.  The computing device is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitation of receiving, by a computing device, a probabilistic weather forecast including a plurality of weather scenarios are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the computer amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).    The additional element of receiving, by a computing device, a probabilistic weather forecast including a plurality of weather scenarios amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process which does not provide an inventive concept (MPEP 2106.05(g).
Claim 8
Regarding step 2A, prong 1, claim 8 recites “determine airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast using a machine learning based airport capacity model that includes a classification model that is built with historical data regarding weather conditions, runway configurations, and air traffic controller behavior”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 8 recites “cluster the airport capacity predictions into a predetermined number of weather analytical scenarios, the clustering being based on a similarity in the airport capacity predictions of each of the plurality of weather scenarios, the similarity including predicted airport capacity change times and a predicted airport capacity magnitude change at each of the change times”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 8 recites “generate a probability of an occurrence of each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 8 recites “generate at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitations of receive a probabilistic weather forecast including a plurality of weather scenarios; display each of the at least one aggregated airport capacity prediction with an associated probability of the respective aggregated airport capacity prediction amount to extra solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
Claim 8 recites A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device.  The claim includes a computing device and medium.  The computing device and medium are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitations of receive a probabilistic weather forecast including a plurality of weather scenarios; display each of the at least one aggregated airport capacity prediction with an associated probability of the respective aggregated airport capacity prediction are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
The additional element of receiving, by a computing device, a probabilistic weather forecast including a plurality of weather scenarios amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process which does not provide an inventive concept (MPEP 2106.05(g).
Claim 8 recites a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device, which amounts to no more than mere instructions to apply the exception using a generic computer component. This step is also analogous to teachings within MPEP 2106.05(f)(2), where it’s not sufficient to provide an inventive concept.
Claim 15
Regarding step 2A, prong 1, claim 15 recites “program instructions configured to determine airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast using a machine learning based airport capacity model that is trained with historic weather data at a point in time and airport operations data at the point in time, the airport capacity prediction having a predetermined number of time intervals and a capacity prediction for each of the time intervals”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 15 recites “program instructions configured to smooth the airport capacity predictions by revising the airport capacity prediction for a particular one of the time intervals to match the airport capacity prediction of an adjacent one of the time intervals, the adjacent one of the time intervals being adjacent to the particular one of the time intervals”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 15 recites “program instructions configured to cluster the smoothed airport capacity predictions into a plurality of weather analytical scenarios, the clustering being based on a similarity in the airport capacity predictions of each of the plurality of weather scenarios”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 15 recites “program instructions configured to generate a probability of an occurrence of each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 15 recites “program instructions configured to generate at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 15 recites “and program instructions configured to cancel or delay at least one flight based on the at least one aggregated airport capacity prediction”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitation of program instructions configured to receive a probabilistic weather forecast including a plurality of weather scenarios amount to extra solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.
Also, the claim recites wherein the program instructions are stored on the computer readable storage medium for execution by the hardware processor via the computer readable memory.  The additional elements of the claim are a processor, memory, medium and computing device.  The processor, medium, memory and computing device are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitation of program instructions configured to receive a probabilistic weather forecast including a plurality of weather scenarios are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the processor, memory, medium and computing device amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
The additional element of a computing device, receiving a probabilistic weather forecast including a plurality of weather scenarios amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process which does not provide an inventive concept (MPEP 2106.05(g).
Claims 2, 9 and 16
Dependent claims 2, 9 and 16 recites “wherein the probabilistic weather forecast is an ensemble of a plurality of numerical weather models”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 3, 10 and 17
Dependent claims 3, 10 and 17 recites “wherein each of the plurality of weather scenarios includes forecast weather data for each of a predetermined number of time intervals”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 4, 11 and 18
Dependent claims 4 and 11 recites “wherein, for each of the plurality of weather scenarios, the airport capacity prediction comprises, for each of the predetermined number of time intervals, a predicted number of aircraft operations able to be accommodated by an airport during the time interval”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 5 and 12
Dependent claims 5 and 12 recites “wherein the forecast weather data includes temperature, dewpoint, windspeed, wind direction, ceiling, and visibility”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    

Claim 6
Dependent claim 6 recites “building, by the computing device, a classification model using machine learning techniques”, which amounts to extra-solution activity, where the classification model is created based on the particular airport that is received.  This limitation functions as a generic computer function, where the classification model is created based on the particular airport that is received by the runway configuration predictor, see paragraph [0054] – [0055] of the specification.
Dependent claim 6 recites “retrieving the historic data regarding the airport operations from an airport operations database”, which amounts to extra solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.
Dependent claim 6 recites “wherein the airport capacity prediction is determined using the classification model”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 7
Dependent claim 7 recites “wherein the clustering the airport capacity predictions uses dynamic time warping to determine similarities between the plurality of weather scenarios”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   

Claim 13
Dependent claim 13 recites “building, by the computing device, the classification model using machine learning techniques”, which amounts to extra-solution activity, where the classification model is created based on the particular airport that is received.  This limitation functions as a generic computer function, where the classification model is created based on the particular airport that is received by the runway configuration predictor, see paragraph [0054] – [0055] of the specification.
Dependent claim 13 recites “wherein the airport capacity prediction is determined using the classification model and the historical data regarding the runway configurations are used to predict runway configuration of an airport based upon forecast information for each of the weather scenarios in the probabilistic weather forecast”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claim 19
Dependent claim 19 recites “wherein the machine learning is used to tune a classification model to improve the accuracy of the classification model over time”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claim 21
Dependent claim 21 recites “wherein the weather analytical scenarios are weighed based on a number of the airport capacity predictions in each of the weather analytical scenarios, and
generating the at least one aggregated airport capacity prediction comprises combining the weather analytical scenarios according to their respective weightings”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claim 22
Dependent claim 22 recites “scoring the airport capacity predictions based on how close they are to actual airport conditions, wherein the actual airport conditions are capacity change times and capacity change magnitudes”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claims 1-13, 15-19 and 21-22 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over online 
reference Airport Capacity Prediction with Explicit Consideration of Weather Forecast Uncertainty, written by Kicinger et al. (from IDS dated 8/29/18) in view of online reference Using Weather Translation and Machine Learning to Identify Similar Weather Impact Days, written by Chen et al. in further view of online reference Quantifying the Benefit of Temporal Correlation in Probabilistic Weather Forecasts for Strategic Air Traffic Management, written by Provan et al.

Examiner’s note: Regarding the limitation of claim 1 that states “receiving, by a computing device, a probabilistic weather forecast including a plurality of weather scenarios”, the examiner considers the different types of weather inputs to be the plurality of weather scenarios, since there will be three types of different weather conditions based on the inputs.  Also, Figs. 7 and 8 of the Kicinger et al. reference, shows that there’s a plurality of weather scenarios, since the scatter plots are displaying predicted and actual airport capacities with different meteorological conditions (IMCs, MVMCs and VMCs) at an airport.  Further, the examiner notes that the Kicinger et al. reference is focused on how well deterministic and probabilistic capacity predictions may reflect the observed airport throughput.  This demonstrates that conditions of probabilistic weather forecast are being described, since the capacity predictions are generated for arrivals and departures, see the Kicinger et al. reference, Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”.  
Regarding the limitation of claim 1 that states “determining, by the computing device, airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast”, the examiner notes that in Figs. 7 and 8 of the Kicinger et al. reference, there’s a scatter plot that compares the predicted airport capacities to the actual traffic counts.  This demonstrates that airport capacity predictions for each weather scenario are determined, since there’s different types of weather inputs, which results in different types of weather conditions based on the inputs, see Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”, Pg. 24, right col., “Figure 8 shows the scaled version, etc.” and Figs 7-8 of the Kicinger et al. reference.
Regarding the limitation of claim 1 that states “determining, by the computing device, an 
airport capacity prediction for each of the plurality of weather scenarios included in the probabilistic weather forecast using a machine learning based airport capacity model that is trained with historic data regarding weather and airport operations”, the examiner notes that the Chen et al. reference teaches machine learning techniques that take real-time inputs from the National Airspace System (NAS) and search through an archived set of historical data to design a set of similar airport control strategies for a current day situation.  Also, an Integrated Airport Capacity Model (IACM) is used to integrate various types of weather inputs to compute the airport controls of Airport Arrival (AAR) and Airport Departure Rate (ADR), see Pgs. 1-2, Introduction, 1st – 3rd paragraph, “Air Traffic Management (ATM) in the, etc.” of the Chen et al. 

With respect to claim 1 Kicinger et al. discloses “A method” as [Kicinger et al. (Pg. 18, Introduction, 1st paragraph, “Airport capacity estimates are among, etc.”, Pg. 18, Introduction, 3rd paragraph, “The integrated airport capacity model, etc.”)];
“receiving, by a computing device, a probabilistic weather forecast including a plurality of weather scenarios” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”)] Examiner’s interpretation: The examiner considers the different types of weather inputs to be the plurality of weather scenarios, since there will be three types of different weather conditions based on the inputs.  Also, Figs. 7 and 8 of the Kicinger et al. reference, shows that there’s a plurality of weather scenarios, since the scatter plots are displaying predicted and actual airport capacities with different meteorological conditions (IMCs, MVMCs and VMCs) at an airport.  Further, the examiner notes that the Kicinger et al. reference is focused on how well deterministic and probabilistic capacity predictions may reflect the observed airport throughput.  This demonstrates that conditions of probabilistic weather forecast are being described, since the capacity predictions are generated for arrivals and departures;
“determining, by the computing device, airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”, Pg. 24, right col., “Figure 8 shows the scaled version, etc.”, Figs 7-8)] Examiner’s interpretation: The examiner notes that in Figs. 7 and 8 of the Kicinger et al. reference, there’s a scatter plot that compares the predicted airport capacities to the actual traffic counts.  This demonstrates that airport capacity predictions for each weather scenario are determined, since there’s different types of weather inputs, which results in different types of weather conditions based on the inputs;
While the Kicinger et al. reference teaches determining, by the computing device, airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast, Kicinger et al. does not explicitly disclose “determining, by the computing device, an airport capacity prediction for each of the plurality of weather scenarios included in the probabilistic weather forecast using a machine learning based airport capacity model that is trained with historic data regarding weather and airport operations”
Chen et al. discloses “determining, by the computing device, an airport capacity 
prediction for each of the plurality of weather scenarios included in the probabilistic weather forecast using a machine learning based airport capacity model that is trained with historic data regarding weather and airport operations” as [Chen et al. (Pgs. 1-2, Introduction, 1st – 3rd paragraph, “Air Traffic Management (ATM) in the, etc.”)] Examiner’s interpretation: The examiner notes that the Chen et al. reference teaches machine learning techniques 
that take real-time inputs from the National Airspace System (NAS) and search through an 
archived set of historical data to design a set of similar airport control strategies for a current day 
situation.  Also, an Integrated Airport Capacity Model (IACM) is used to integrate various types
of weather inputs to compute the airport controls of Airport Arrival (AAR) and Airport 
Departure Rate (ADR);
Kicinger et al. and Chen et al. are analogous art because they are from the same field endeavor of analyzing arrival and departure rates for an airport.
Before the effective filing date of the invention, it would have been obvious to a person 
of ordinary skill in the art to modify the teachings of Kicinger et al. of determining, by the computing device, airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast by incorporating determining, by the computing device, an airport capacity prediction for each of the plurality of weather scenarios included in the probabilistic weather forecast using a machine learning based airport capacity model that is trained with historic data regarding weather and airport operations as taught by Chen et al. for the purpose of identifying similar impact days the National airspace system (NAS) using weather translation and machine learning techniques.
Kicinger et al. in view of Chen et al. teaches determining, by the computing device, an 
airport capacity prediction for each of the plurality of weather scenarios included in the probabilistic weather forecast using a machine learning based airport capacity model that is trained with historic data regarding weather and airport operations.
The motivation for doing so would have been because Chen et al. teaches that by of identifying similar impact days the National airspace system (NAS) using weather translation and machine learning techniques, the ability to provide relevant support for an operational decision for air traffic management can be accomplished (Chen et al. (Pg. 9, Conclusion, 1st – 3rd paragraph, “This paper presented analysis, etc.”).
While the combination of Kicinger et al. and Chen et al. teaches determining, by the 
computing device, an airport capacity prediction for each of the plurality of weather scenarios included in the probabilistic weather forecast using a machine learning based airport capacity model that is trained with historic data regarding weather and airport operations, Kicinger et al. and Chen et al. do not explicitly disclose “clustering, by the computing device, the airport capacity predictions into a predetermined number of weather analytical scenarios, the clustering being based on a similarity in the airport capacity predictions of each of the plurality of weather scenarios; generating, by the computing device, a probability of an occurrence of each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions; and generating, by the computing device, at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios”
Provan et al. discloses “clustering, by the computing device, the airport capacity predictions into a predetermined number of weather analytical scenarios, the clustering being based on a similarity in the airport capacity predictions of each of the plurality of weather scenarios” as [Provan et al. (Pg. 3, sec. 3 GPD Linear Program Formulation, 3rd paragraph, “The probabilistic weather forecast is represented, etc.”, Pg. 5, right col., 2nd paragraph, “Under the assumption of temporal independence, etc.”)];
“generating, by the computing device, a probability of an occurrence of each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions” as [Provan et al. (Pg. 8, sec. 5.3 Scenario 3: Long-Duration Event of Uncertain Occurrence, 1st – 2nd paragraph, “The final scenario investigated, etc.”)];
“and generating, by the computing device, at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios” as [Provan et al. (Pg. 9, left col., 2nd paragraph, “The cases with 50% and 75% probability, etc.”)];
Kicinger et al., Chen et al. and Provan et al. are analogous art because they are from the same field endeavor of analyzing arrival and departure rates for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al. and Chen et al. of determining, by the computing device, airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast, using a machine learning model trained with historic weather data by incorporating clustering, by the computing device, the airport capacity predictions into a predetermined number of weather analytical scenarios, the clustering being based on a similarity in the airport capacity predictions of each of the plurality of weather scenarios; generating, by the computing device, a probability of an occurrence of each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions; and generating, by the computing device, at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios as taught by Provan et al. for the purpose of analyzing the benefit of temporal correlation in forecasts for decision support tools (DST).
Kicinger et al. in view of Chen et al. in further view of Provan et al. teaches clustering, by the computing device, the airport capacity predictions into a predetermined number of weather analytical scenarios, the clustering being based on a similarity in the airport capacity predictions of each of the plurality of weather scenarios; generating, by the computing device, a probability of an occurrence of each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions; and generating, by the computing device, at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios.
The motivation for doing so would have been because Provan et al. teaches that by analyzing the benefit of temporal correlation in forecasts for decision support tools (DST), the ability to help decision makers plan ground delay programs can be accomplished (Provan et al. (Pg. 2, left col., 3rd paragraph, “This paper provides a quantitative assessment, etc.”).

With respect to claim 2, the combination of Kicinger et al., Chen et al. and Provan et al. discloses the method of claim 1 above, and Kicinger et al. further discloses “wherein the probabilistic weather forecast is an ensemble of a plurality of numerical weather models” as [Kicinger et al., (Pg. 19, right col., 1st paragraph, “The IACM was used in the validation studies, etc.”)];

Examiner’s note: Regarding claim 3, the examiner considers the scheduled hour to be the predetermined number of time intervals, since the days that are being used in this experiment are being analyzed on an hourly basis, demonstrates that there’s a predetermined number of time intervals for the forecast weather data, see Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.” and Fig. 5 and 7 of the Kicinger et al. reference.

With respect to claim 3, the combination of Kicinger et al., Chen et al. and Provan et al. discloses the method of claim 1 above, and Kicinger et al. further discloses “wherein each of the plurality of weather scenarios includes forecast weather data for each of a predetermined number of time intervals” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”, Fig. 5 and 7)] Examiner’s interpretation: The examiner considers the scheduled hour to be the predetermined number of time intervals, since the days that are being used in this experiment are being analyzed on an hourly basis, demonstrates that there is a predetermined number of time intervals for the forecast weather data; 

Examiner’s note: Regarding claim 4, the examiner notes that the phrase “aircraft operations” is not defined within the claims.  The examiner considers the aircraft operations to be the runway configurations, since the airport operations database 215 that stores information about information about historical weather conditions at various points in time (e.g., hourly weather conditions over a period spanning the previous 3 years) and airport operations at those points in time (e.g., runway configuration, capacity, etc.), see paragraph [0042] of the specification and Pg. 23, left col. Validation Studies, 1st – 2nd paragraph, “In the second group of studies, etc.” of the Kicinger et al. reference.

With respect to claim 4, the combination of Kicinger et al., Chen et al. and Provan et al. discloses the method of claim 3 above, and Kicinger et al. further discloses “wherein, for each of the plurality of weather scenarios, the airport capacity prediction comprises, for each of the predetermined number of time intervals, a predicted number of aircraft operations able to be accommodated by an airport during the time interval.” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 2nd paragraph, “In the second group of studies, etc.”)] Examiner’s interpretation: The examiner notes that the phrase “aircraft operations” is not defined within the claims.  The examiner considers the aircraft operations to be the runway configurations, since the airport operations database 215 that stores information about information about historical weather conditions at various points in time (e.g., hourly weather conditions over a period spanning the previous 3 years) and airport operations at those points in time (e.g., runway configuration, capacity, etc.), see paragraph [0042] of the specification;

Examiner’s note: Regarding the limitation of claim 6 that states “retrieving the historic 
data regarding the airport operations from an airport operations database”, the examiner notes that the Chen et al. reference teaches taking real-time inputs from the National Airspace System (NAS) and search through historical data, see Pg. 2, 1st paragraph, “Machine learning techniques would take real-time, etc.” of the Chen et al. reference.

With respect to claim 6, the combination of Kicinger et al., Chen et al. and Provan et al. discloses the method of claim 1 above, and Chen et al. further discloses “building, by the computing device, a classification model using machine learning techniques” as [Chen et al. (Pgs. 1-2, Introduction, 2nd – 3rd paragraph, “The operational concept is as follows, etc.”, Fig. 1)];
“retrieving the historic data regarding the airport operations from an airport operations 
database” as [Chen et al. (Pg. 2, 1st paragraph, “Machine learning techniques would take real-time, etc.”)] Examiner’s interpretation: The Chen et al. reference teaches taking real-time inputs from the National Airspace System (NAS) and search through historical data;
“wherein the airport capacity prediction is determined using the classification model” as [Chen et al. (Pgs. 1-2, Introduction, 2nd – 3rd paragraph, “The operational concept is as follows, etc.”, Fig. 1)];

24. 	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Airport Capacity Prediction with Explicit Consideration of Weather Forecast Uncertainty, written by Kicinger et al. (from IDS dated 8/29/18), online reference Using Weather Translation and Machine Learning to Identify Similar Weather Impact Days, written by Chen et al., online reference Quantifying the Benefit of Temporal Correlation in Probabilistic Weather Forecasts for Strategic Air Traffic Management, written by Provan et al. in view of Leger et al. (U.S. Patent 7,027,898).

Examiner’s note: Regarding claim 5, the examiner considers the crosswind and tailwind to be the wind direction, since it is stating which direction the wind is blowing based on the aircraft, see Pg. 20, left col., 1st paragraph, “The ACM computes capacity estimates, etc.” of the Kicinger et al. reference.

With respect to claim 5, the combination of Kicinger et al., Chen et al. and Provan et al. discloses the method of claim 3 above, and Kicinger et al. further discloses “wherein the forecast weather data includes wind direction, ceiling, and visibility.” as [Kicinger et al. (Pg. 20, left col., 1st paragraph, “The ACM computes capacity estimates, etc.”)] Examiner’s interpretation: The examiner considers the crosswind and tailwind to be the wind direction, since it is stating which direction the wind is blowing based on the aircraft;
Chen et al. discloses “wherein the forecast weather data includes windspeed” as [Chen et al. (Pg. 7, last paragraph, “Figure 13 shows the result of k-means clustering, etc.”, Fig. 12”)];
While the combination of Kicinger et al., Chen et al. and Provan et al. teaches forecast weather data including wind direction, ceiling, windspeed and visibility, Kicinger et al., Chen et al. and Provan et al. do not explicitly disclose “wherein the forecast weather data includes temperature and dewpoint”
Leger et al. discloses “wherein the forecast weather data includes temperature and dewpoint” as [Leger et al. (Col. 6 lines 50-55, “(9) METARs and SPECIs: METARs are hourly surface etc.”)];
Kicinger et al., Chen et al., Provan et al. and Leger et al. are analogous art because they are from the same field endeavor of analyzing weather information for an aircraft.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al., Chen et al. and Provan et al. of teaching forecast weather data including wind direction, ceiling, temperature, windspeed and visibility by incorporating wherein the forecast weather data includes temperature and dewpoint as taught by Leger et al. for the purpose of providing graphical weather information to an aircraft.
Kicinger et al. in view of Chen et al. in further view of Provan et al. in further view of Leger et al. teaches wherein the forecast weather data includes temperature and dewpoint.
The motivation for doing so would have been because Leger et al. teaches that displaying near real-time weather information for regions all over the world, the ability to improve flight economy and safety as well as increase the on-time arrival of an aircraft can be accomplished (Leger et al. (Col. 2 lines 11-42, “Another significant drawback of the system, etc.”).

25.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Airport Capacity Prediction with Explicit Consideration of Weather Forecast Uncertainty, written by Kicinger et al. (from IDS dated 8/29/18), online reference Using Weather Translation and Machine Learning to Identify Similar Weather Impact Days, written by Chen et al., online reference Quantifying the Benefit of Temporal Correlation in Probabilistic Weather Forecasts for Strategic Air Traffic Management, written by Provan et al. in view of online reference Generating Probabilistic Capacity Profiles from weather forecast: A design-of-experiment approach, written by Buxi et al. 

With respect to claim 7, the combination of Kicinger et al., Chen et al. and Provan et al. discloses the method of claim 1 above.
While the combination of Kicinger et al., Chen et al. and Provan et al. teaches clustering the airport capacity predictions, Kicinger et al., Chen et al. and Provan et al. do not explicitly disclose “wherein the clustering the airport capacity predictions uses dynamic time warping to determine similarities between the plurality of weather scenarios”
Buxi et al. discloses “wherein the clustering the airport capacity predictions uses dynamic time warping to determine similarities between the plurality of weather scenarios” as [Buxi et al. (Pg. 5 sec. C. Dynamic Time Warping Profiles, 1st – 2nd paragraph, “This is the second method, etc.”)];
Kicinger et al., Chen et al., Provan et al. and Buxi et al. are analogous art because they are from the same field endeavor of analyzing arrival and departure rates for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al., Chen et al. and Provan et al. of clustering the airport capacity predictions by incorporating wherein the clustering the airport capacity predictions uses dynamic time warping to determine similarities between the plurality of weather scenarios as taught by Buxi et al. for the purpose of using weather forecasts to generate day of operation probabilistic capacity profiles.
Kicinger et al. in view of Chen et al. in further view of Provan et al. in further view of Buxi et al. teaches wherein the clustering the airport capacity predictions uses dynamic time warping to determine similarities between the plurality of weather scenarios.
The motivation for doing so would have been because Buxi et al. teaches that using weather forecasts to generate day of operation probabilistic capacity profiles, the ability to incorporate weather forecast information to support probabilistic decision making in NEXTGEN transportation system can be accomplished (Buxi et al. (Pg. 9, Conclusion).

26.	Claims 8-11 and  15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Airport Capacity Prediction with Explicit Consideration of Weather Forecast Uncertainty, written by Kicinger et al. (from IDS dated 8/29/18) in view of online reference Using Weather Translation and Machine Learning to Identify Similar Weather Impact Days, written by Chen et al. in further view of online reference Quantifying the Benefit of Temporal Correlation in Probabilistic Weather Forecasts for Strategic Air Traffic Management, written by Provan et al. in further view of White (U.S. PGPub 2011/0301829).

Examiner’s note: Regarding the limitation of claim 8 that states “receive a probabilistic weather forecast including a plurality of weather scenarios”, the examiner considers the different types of weather inputs to be the plurality of weather scenarios, since there will be three types of different weather conditions based on the inputs.  Also, Figs. 7 and 8 of the Kicinger et al. reference, shows that there’s a plurality of weather scenarios, since the scatter plots are displaying predicted and actual airport capacities with different meteorological conditions (IMCs, MVMCs and VMCs) at an airport.  Further, the examiner notes that the Kicinger et al. reference is focused on how well deterministic and probabilistic capacity predictions may reflect the observed airport throughput.  This demonstrates that conditions of probabilistic weather forecast are being described, since the capacity predictions are generated for arrivals and departures, see Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.” of the Kicinger et al. reference.
Regarding the limitation of claim 8 that states “determine airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast”, the examiner notes that in Figs. 7 and 8 of the Kicinger et al. reference, there’s a scatter plot that compares the predicted airport capacities to the actual traffic counts.  This demonstrates that airport capacity predictions for each weather scenario are determined, since there’s different types of weather inputs, which results in different types of weather conditions based on the inputs, see Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”, Pg. 24, right col., “Figure 8 shows the scaled version, etc.” and Figs 7-8 of the Kicinger et al. reference.
Regarding the limitation of claim 8 that states “determine airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast, using a machine learning based airport capacity model that includes a classification model that is built with historical data regarding weather conditions, runway configurations, and air traffic controller behavior”, the examiner notes that the Chen et al. reference teaches machine learning techniques that take real-time inputs from the National Airspace System (NAS) and search through an archived set of historical data to design a set of similar airport control strategies for a current day situation.  Also, an Integrated Airport Capacity Model (IACM) is used to integrate various types of weather inputs to compute the airport controls of Airport Arrival (AAR) and Airport Departure Rate (ADR), see Pgs. 1-2, Introduction, 1st – 3rd paragraph, “Air Traffic Management (ATM) in the, etc.” of the Chen et al. reference.
Regarding the limitation of claim 8 that states “the similarity including predicted airport capacity change times and a predicted airport capacity magnitude change at each of the change times”, the estimated arrival and departure rates are displayed as shown in Fig. 3 of the White reference.  As shown in Fig. 3 of the White reference, the estimated arrival and departure times are group together separate from the actual arrival and departure times.  The examiner considers the grouping of the estimated and departure times as being clustering the airport capacity predictions, since an airport capacity model is trained to forecast airport arrival and departure capacity values, see paragraph [0019] of the specification and paragraph [0023], paragraph [0026] and Fig. 3 of the White reference.

With respect to claim 8, Kicinger et al. discloses “receive a probabilistic weather forecast including a plurality of weather scenarios” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”, Figs. 7 and 8)] Examiner’s interpretation: The examiner considers the different types of weather inputs to be the plurality of weather scenarios, since there will be three types of different weather conditions based on the inputs.  Also, Figs. 7 and 8 of the Kicinger et al. reference, shows that there’s a plurality of weather scenarios, since the scatter plots are displaying predicted and actual airport capacities with different meteorological conditions (IMCs, MVMCs and VMCs) at an airport.  Further, the examiner notes that the Kicinger et al. reference is focused on how well deterministic and probabilistic capacity predictions may reflect the observed airport throughput.  This demonstrates that conditions of probabilistic weather forecast are being described, since the capacity predictions are generated for arrivals and departures;
“determine airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”, Pg. 24, right col., “Figure 8 shows the scaled version, etc.”, Figs 7-8)] Examiner’s interpretation: The examiner notes that in Figs. 7 and 8 of the Kicinger et al. reference, there’s a scatter plot that compares the predicted airport capacities to the actual traffic counts.  This demonstrates that airport capacity predictions for each weather scenario are determined, since there’s different types of weather inputs, which results in different types of weather conditions based on the inputs;
“display each of the at least one aggregated airport capacity prediction with an associated probability of the respective aggregated airport capacity prediction.” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st paragraph, “In the second group of studies, etc.”, Pg. 23, right col., last paragraph, “Figure 7 shows scatter plots comparing, etc.”, Pg. 24, left col. 1st paragraph, “The diagonal line corresponds, etc.”, Fig. 7)];
While the Kicinger et al. reference teaches determining, by the computing device, airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast, Kicinger et al. does not explicitly disclose “determine airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast, using a machine learning based airport capacity model that includes a classification model that is built with historical data regarding weather conditions, runway configurations, and air traffic controller behavior”
Chen et al. discloses “determine airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast, using a machine learning based airport capacity model that includes a classification model that is built with historical data regarding weather conditions, runway configurations, and air traffic controller behavior” as [Chen et al. (Pgs. 1-2, Introduction, 1st – 3rd paragraph, “Air Traffic Management (ATM) in the, etc.”)] Examiner’s interpretation: The examiner notes that the Chen et al. reference teaches machine learning techniques that take real-time inputs from the National Airspace System (NAS) and search through an archived set of historical data to design a set of similar airport control strategies for a current day situation.  Also, an Integrated Airport Capacity Model (IACM) is used to integrate various types of weather inputs to compute the airport controls of Airport Arrival (AAR) and Airport Departure Rate (ADR);
Kicinger et al. and Chen et al. are analogous art because they are from the same field endeavor of analyzing arrival and departure rates for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al. of determining, by the computing device, airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast by incorporating determine airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast, using a machine learning based airport capacity model that includes a classification model that is built with historical data regarding weather conditions, runway configurations, and air traffic controller behavior as taught by Chen et al. for the purpose of identifying similar impact days the National airspace system (NAS) using weather translation and machine learning techniques.
Kicinger et al. in view of Chen et al. teaches determine airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast, using a machine learning based airport capacity model that includes a classification model that is built with historical data regarding weather conditions, runway configurations, and air traffic controller behavior.
The motivation for doing so would have been because Chen et al. teaches that by of identifying similar impact days the National airspace system (NAS) using weather translation and machine learning techniques, the ability to provide relevant support for an operational decision for air traffic management can be accomplished (Chen et al. (Pg. 9, Conclusion, 1st – 3rd paragraph, “This paper presented analysis, etc.”).
While the combination of Kicinger et al. and Chen et al. teaches determining, by the computing device, airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast, using a machine learning model trained with historic weather data, Kicinger et al. and Chen et al. do not explicitly disclose “cluster the airport capacity predictions into a predetermined number of weather analytical scenarios, the clustering being based on a similarity in the airport capacity predictions of each of the plurality of weather scenarios; generate a probability of an occurrence of each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions; generate at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios”
Provan et al. discloses “cluster the airport capacity predictions into a predetermined number of weather analytical scenarios, the clustering being based on a similarity in the airport capacity predictions of each of the plurality of weather scenarios” as [Provan et al. (Pg. 3, sec. 3 GPD Linear Program Formulation, 3rd paragraph, “The probabilistic weather forecast is represented, etc.”, Pg. 5, right col., 2nd paragraph, “Under the assumption of temporal independence, etc.”)];
“generate a probability of an occurrence of each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions” as [Provan et al. (Pg. 8, sec. 5.3 Scenario 3: Long-Duration Event of Uncertain Occurrence, 1st – 2nd paragraph, “The final scenario investigated, etc.”)];
“generate at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios” as [Provan et al. (Pg. 9, left col., 2nd paragraph, “The cases with 50% and 75% probability, etc.”)];
Kicinger et al., Chen et al. and Provan et al. are analogous art because they are from the same field endeavor of analyzing arrival and departure rates for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al., Chen et al. and Provan et al. of determining, by the computing device, airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast, using a machine learning model trained with historic weather data by incorporating cluster the airport capacity predictions into a predetermined number of weather analytical scenarios, the clustering being based on a similarity in the airport capacity predictions of each of the plurality of weather scenarios; generate a probability of an occurrence of each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions; generate at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios as taught by Provan et al. for the purpose of analyzing the benefit of temporal correlation in forecasts for decision support tools (DST).
Kicinger et al. in view of Chen et al. in further view of Provan et al. teaches cluster the airport capacity predictions into a predetermined number of weather analytical scenarios, the clustering being based on a similarity in the airport capacity predictions of each of the plurality of weather scenarios; generate a probability of an occurrence of each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions; generate at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios.
The motivation for doing so would have been because Provan et al. teaches that by analyzing the benefit of temporal correlation in forecasts for decision support tools (DST), the ability to help decision makers plan ground delay programs can be accomplished (Provan et al. (Pg. 2, left col., 3rd paragraph, “This paper provides a quantitative assessment, etc.”).
While the combination of Kicinger et al., Chen et al. and Provan et al. teaches clustering the airport capacity predictions, Kicinger et al., Chen et al. and Provan et al. do not explicitly disclose “A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device; the similarity including predicted airport capacity change times and a predicted airport capacity magnitude change at each of the change times”
White discloses “A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device” as [White (paragraph [0022], Fig. 2)];
“the similarity including predicted airport capacity change times and a predicted airport capacity magnitude change at each of the change times” as [White (paragraph [0023], paragraph [0026], Fig. 3)] Examiner’s interpretation: The estimated arrival and departure rates are displayed as shown in Fig. 3 of the White reference.  As shown in Fig. 3 of the White reference, the estimated arrival and departure times are group together separate from the actual arrival and departure times.  The examiner considers the grouping of the estimated and departure times as being clustering the airport capacity predictions, since an airport capacity model is trained to forecast airport arrival and departure capacity values, see paragraph [0019] of the specification;
Kicinger et al., Chen et al., Provan et al. and White are analogous art because they are from the same field endeavor of analyzing arrival and departure rates for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al. Chen et al. and Provan et al. of describing a stochastic analytical model for predicting airport capacity with a look-ahead horizon suitable for strategic traffic flow management by incorporating a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device; the similarity including predicted airport capacity change times and a predicted airport capacity magnitude change at each of the change times as taught by White for the purpose of determining an estimated arrival rate and departure rate for a predetermined time period.
Kicinger et al. in view of Chen et al. in further view of Provan et al. in further view of White teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device; the similarity including predicted airport capacity change times and a predicted airport capacity magnitude change at each of the change times.
The motivation for doing so would have been because White teaches that by receiving a predicted airport constraint information for a predetermined time period and querying historical airport data to determine historical time periods having similar constraint information, the ability to determine an estimated arrival rate and departure rate for a predetermined time period can be accomplished (White (paragraph [0002] – [0003]).

With respect to claim 9, the combination of Kicinger et al., Chen et al., Provan et al. and White discloses the computer program product of claim 8 above, and Kicinger et al. further discloses “wherein the probabilistic weather forecast is an ensemble of a plurality of numerical weather models” as [Kicinger et al., (Pg. 19, right col., 1st paragraph, “The IACM was used in the validation studies, etc.”)];

Examiner’s note: Regarding claim 10, The examiner considers the scheduled hour to be the predetermined number of time intervals, since the days that are being used in this experiment are being analyzed on an hourly basis, demonstrates that there is a predetermined number time intervals for the forecast weather data, see Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”, and Figs. 5 and 7 of the Kicinger et al. reference.

With respect to claim 10, the combination of Kicinger et al., Chen et al., Provan et al. and White discloses the computer program product of claim 8 above, and Kicinger et al. further discloses “wherein each of the plurality of weather scenarios includes forecast weather data for each of a predetermined number of time intervals.” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”, Fig. 5 and 7)] Examiner’s interpretation: The examiner considers the scheduled hour to be the predetermined number of time intervals, since the days that are being used in this experiment are being analyzed on an hourly basis, demonstrates that there is a predetermined number time intervals for the forecast weather data;

Examiner’s note: Regarding claim 11, the examiner notes that the phrase “aircraft operations” is not defined within the claims.  The examiner considers the aircraft operations to be the runway configurations, since the airport operations database 215 that stores information about information about historical weather conditions at various points in time (e.g., hourly weather conditions over a period spanning the previous 3 years) and airport operations at those points in time (e.g., runway configuration, capacity, etc.), see paragraph [0042] of the specification and Pg. 23, left col. Validation Studies, 1st – 2nd paragraph, “In the second group of studies, etc.” of the Kicinger et al. reference.

With respect to claim 11, the combination of Kicinger et al., Chen et al., Provan et al. and White discloses the computer program product of claim 10 above, and Kicinger et al. further discloses “wherein, for each of the plurality of weather scenarios, the airport capacity prediction comprises, for each of the predetermined number of time intervals, a predicted number of aircraft operations able to be accommodated by an airport during the time interval.” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 2nd paragraph, “In the second group of studies, etc.”)] Examiner’s interpretation: The examiner notes that the phrase “aircraft operations” is not defined within the claims.  The examiner considers the aircraft operations to be the runway configurations, since the airport operations database 215 that stores information about information about historical weather conditions at various points in time (e.g., hourly weather conditions over a period spanning the previous 3 years) and airport operations at those points in time (e.g., runway configuration, capacity, etc.), see paragraph [0042] of the specification;

Examiner’s note: Regarding the claim limitation of claim 15 that states “program instructions configured to receive a probabilistic weather forecast including a plurality of weather scenarios”, the examiner considers the different types of weather inputs to be the plurality of weather scenarios, since there will be three types of different weather conditions based on the inputs.  Also, Figs. 7 and 8 of the Kicinger et al. reference, shows that there’s a plurality of weather scenarios, since the scatter plots are displaying predicted and actual airport capacities with different meteorological conditions (IMCs, MVMCs and VMCs) at an airport.  Further, the examiner notes that the Kicinger et al. reference is focused on how well deterministic and probabilistic capacity predictions may reflect the observed airport throughput.  This demonstrates that conditions of probabilistic weather forecast are being described, since the capacity predictions are generated for arrivals and departures, see Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.” and Figs. 7 and 8 of the Kicinger et al. reference.
Regarding the claim limitation of claim 15 that states “program instructions configured to determine airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast”, the examiner notes that in Figs. 7 and 8 of the Kicinger et al. reference, there’s a scatter plot that compares the predicted airport capacities to the actual traffic counts.  This demonstrates that airport capacity predictions for each weather scenario are determined, since there’s different types of weather inputs, which results in different types of weather conditions based on the inputs, see Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”, Pg. 24, right col., “Figure 8 shows the scaled version, etc. and Figs 7-8 of the Kicinger et al. reference.
Regarding the claim limitation of claim 15 that states “program instructions configured to determine airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast using a machine learning based airport capacity model that is trained with historic weather data at a point in time and airport operations data at the point int time”, the examiner notes that the Chen et al. reference teaches machine learning techniques that take real-time inputs from the National Airspace System (NAS) and search through an archived set of historical data to design a set of similar airport control strategies for a current day situation.  Also, an Integrated Airport Capacity Model (IACM) is used to integrate various types of weather inputs to compute the airport controls of Airport Arrival (AAR) and Airport Departure Rate (ADR), see Pgs. 1-2, Introduction, 1st – 3rd paragraph, “Air Traffic Management (ATM) in the, etc.” of the Chen et al. reference.


With respect to claim 15, Kicinger et al. discloses “program instructions configured to receive a probabilistic weather forecast including a plurality of weather scenarios” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”, Figs. 7 and 8)] Examiner’s interpretation: The examiner considers the different types of weather inputs to be the plurality of weather scenarios, since there will be three types of different weather conditions based on the inputs.  Also, Figs. 7 and 8 of the Kicinger et al. reference, shows that there’s a plurality of weather scenarios, since the scatter plots are displaying predicted and actual airport capacities with different meteorological conditions (IMCs, MVMCs and VMCs) at an airport.  Further, the examiner notes that the Kicinger et al. reference is focused on how well deterministic and probabilistic capacity predictions may reflect the observed airport throughput.  This demonstrates that conditions of probabilistic weather forecast are being described, since the capacity predictions are generated for arrivals and departures;
“program instructions configured to determine airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”, Pg. 24, right col., “Figure 8 shows the scaled version, etc.”, Figs 7-8)] Examiner’s interpretation: The examiner notes that in Figs. 7 and 8 of the Kicinger et al. reference, there’s a scatter plot that compares the predicted airport capacities to the actual traffic counts.  This demonstrates that airport capacity predictions for each weather scenario are determined, since there’s different types of weather inputs, which results in different types of weather conditions based on the inputs;
While the Kicinger et al. reference teaches determining, by the computing device, airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast, Kicinger et al. does not explicitly disclose “program instructions configured to determine airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast using a machine learning based airport capacity model that is trained with historic weather data at a point in time and airport operations data at the point int time”
Chen et al. discloses “program instructions configured to determine airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast using a machine learning based airport capacity model that is trained with historic weather data at a point in time and airport operations data at the point int time” as [Chen et al. (Pgs. 1-2, Introduction, 1st – 3rd paragraph, “Air Traffic Management (ATM) in the, etc.”)] Examiner’s interpretation: The examiner notes that the Chen et al. reference teaches machine learning techniques that take real-time inputs from the National Airspace System (NAS) and search through an archived set of historical data to design a set of similar airport control strategies for a current day situation.  Also, an Integrated Airport Capacity Model (IACM) is used to integrate various types of weather inputs to compute the airport controls of Airport Arrival (AAR) and Airport Departure Rate (ADR);
Kicinger et al. and Chen et al. are analogous art because they are from the same field endeavor of analyzing arrival and departure rates for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al. of determining, by the computing device, airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast by incorporating program instructions configured to determine airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast using a machine learning based airport capacity model that is trained with historic weather data at a point in time and airport operations data at the point int time as taught by Chen et al. for the purpose of identifying similar impact days the National airspace system (NAS) using weather translation and machine learning techniques.
Kicinger et al. in view of Chen et al. teaches program instructions configured to determine airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast using a machine learning based airport capacity model that is trained with historic weather data at a point in time and airport operations data at the point int time.
The motivation for doing so would have been because Chen et al. teaches that by of identifying similar impact days the National airspace system (NAS) using weather translation and machine learning techniques, the ability to provide relevant support for an operational decision for air traffic management can be accomplished (Chen et al. (Pg. 9, Conclusion, 1st – 3rd paragraph, “This paper presented analysis, etc.”).
While the combination of Kicinger et al. and Chen et al. teaches program instructions configured to determine airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast using a machine learning model with historic weather data, Kicinger et al. and Chen et al. do not explicitly disclose “program instructions configured to cluster the smoothed airport capacity predictions into a plurality of weather analytical scenarios, the clustering being based on a similarity in the airport capacity predictions of each of the plurality of weather scenarios”
Provan et al. discloses “program instructions configured to cluster the smoothed airport capacity predictions into a plurality of weather analytical scenarios, the clustering being based on a similarity in the airport capacity predictions of each of the plurality of weather scenarios” as [Provan et al. (Pg. 3, sec. 3 GPD Linear Program Formulation, 3rd paragraph, “The probabilistic weather forecast is represented, etc.”, Pg. 5, right col., 2nd paragraph, “Under the assumption of temporal independence, etc.”)];
“program instructions configured to generate a probability an occurrence of each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions” as [Provan et al. (Pg. 8, sec. 5.3 Scenario 3: Long-Duration Event of Uncertain Occurrence, 1st – 2nd paragraph, “The final scenario investigated, etc.”)];
“program instructions configured to generate at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios” as [Provan et al. (Pg. 9, left col., 2nd paragraph, “The cases with 50% and 75% probability, etc.”)];
Kicinger et al., Chen et al. and Provan et al. are analogous art because they are from the same field endeavor of analyzing arrival and departure rates for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al. and Chen et al. of having program instructions configured to determine airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast using a machine learning model with historic weather data by incorporating program instructions configured to cluster the smoothed airport capacity predictions into a plurality of weather analytical scenarios, the clustering being based on a similarity in the airport capacity predictions of each of the plurality of weather scenarios as taught by Provan et al. for the purpose of analyzing the benefit of temporal correlation in forecasts for decision support tools (DST).
Kicinger et al. in view of Chen et al. in further view of Provan et al. teaches program instructions configured to cluster the smoothed airport capacity predictions into a plurality of weather analytical scenarios, the clustering being based on a similarity in the airport capacity predictions of each of the plurality of weather scenarios.
The motivation for doing so would have been because Provan et al. teaches that by analyzing the benefit of temporal correlation in forecasts for decision support tools (DST), the ability to help decision makers plan ground delay programs can be accomplished (Provan et al. (Pg. 2, left col., 3rd paragraph, “This paper provides a quantitative assessment, etc.”).
While the combination of Kicinger et al., Chen et al. and Provan et al. teaches clustering the airport capacity predictions, Kicinger et al., Chen et al. and Provan et al. do not explicitly disclose “A system; a hardware processor, a computer readable memory, and a computer readable storage medium associated with a computing device; the airport capacity prediction having a predetermined number of time intervals and a capacity prediction for each of the time intervals; program instructions configured to smooth the airport capacity predictions by revising the airport capacity prediction for a particular one of the time intervals to match the airport capacity prediction of an adjacent one of the time intervals, the adjacent one of the time intervals being adjacent to the particular one of the time intervals; program instructions configured to cancel or delay at least one flight based on the at least one aggregated airport capacity prediction, wherein the program instructions are stored on the computer readable storage medium for execution by the hardware processor via the computer readable memory”
White discloses “A system” as [White (paragraph [0005])];
“a hardware processor, a computer readable memory, and a computer readable storage medium associated with a computing device” as [White (paragraph [0005], paragraph [0022])];
“the airport capacity prediction having a predetermined number of time intervals and a capacity prediction for each of the time intervals” as [White (paragraph [0023], paragraph [0026], Fig. 3)] Examiner’s interpretation: The estimated arrival and departure rates are displayed as shown in Fig. 3 of the White reference;
“program instructions configured to smooth the airport capacity predictions by revising the airport capacity prediction for a particular one of the time intervals to match the airport capacity prediction of an adjacent one of the time intervals, the adjacent one of the time intervals being adjacent to the particular one of the time intervals” as [White (paragraph [0032])] Examiner’s interpretation: Different scenarios such as different runway configurations or traffic flows on the airport are selected, which demonstrates that the airport capacity prediction is being revised, since the runway configurations and the traffic flows at the airport correspond to the arrival and departure rates at the airport.  The airport capacity model is trained to forecast airport arrival and departure capacity values, see paragraph [0019] of the specification;
“program instructions configured to cancel or delay at least one flight based on the at least one aggregated airport capacity prediction” as [White (paragraph [0005], paragraph [0022])];
“wherein the program instructions are stored on the computer readable storage medium for execution by the hardware processor via the computer readable memory.” as [White (paragraph [0005], paragraph [0022])];
Kicinger et al., Chen et al., Provan et al. and White are analogous art because they are from the same field endeavor of analyzing arrival and departure rates for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al., Chen et al. and Provan et al. of describing a stochastic analytical model for predicting airport capacity with a look-ahead horizon suitable for strategic traffic flow management by incorporating a system; a hardware processor, a computer readable memory, and a computer readable storage medium associated with a computing device; the airport capacity prediction having a predetermined number of time intervals and a capacity prediction for each of the time intervals; program instructions configured to smooth the airport capacity predictions by revising the airport capacity prediction for a particular one of the time intervals to match the airport capacity prediction of an adjacent one of the time intervals, the adjacent one of the time intervals being adjacent to the particular one of the time intervals; program instructions configured to cancel or delay at least one flight based on the at least one aggregated airport capacity prediction, wherein the program instructions are stored on the computer readable storage medium for execution by the hardware processor via the computer readable memory as taught by White for the purpose of determining an estimated arrival rate and departure rate for a predetermined time period.
Kicinger et al. in view of Chen et al. in further view of Provan et al. in further view of White teaches a system; a hardware processor, a computer readable memory, and a computer readable storage medium associated with a computing device; the airport capacity prediction having a predetermined number of time intervals and a capacity prediction for each of the time intervals; program instructions configured to smooth the airport capacity predictions by revising the airport capacity prediction for a particular one of the time intervals to match the airport capacity prediction of an adjacent one of the time intervals, the adjacent one of the time intervals being adjacent to the particular one of the time intervals; program instructions configured to cancel or delay at least one flight based on the at least one aggregated airport capacity prediction, wherein the program instructions are stored on the computer readable storage medium for execution by the hardware processor via the computer readable memory.
The motivation for doing so would have been because White teaches that by receiving a predicted airport constraint information for a predetermined time period and querying historical airport data to determine historical time periods having similar constraint information, the ability to determine an estimated arrival rate and departure rate for a predetermined time period can be accomplished (White (paragraph [0002] – [0003]).

With respect to claim 16, the combination of Kicinger et al., Chen et al., Provan et al. and White discloses the system of claim 15 above, and Kicinger et al. further discloses “wherein the probabilistic weather forecast is an ensemble of a plurality of numerical weather models” as [Kicinger et al., (Pg. 19, right col., 1st paragraph, “The IACM was used in the validation studies, etc.”)];

Examiner’s note: Regarding claim 17, the examiner considers the scheduled hour to be the predetermined number of time intervals, since the days that are being used in this experiment are being analyzed on an hourly basis, demonstrates that there is a predetermined number time intervals for the forecast weather data, see Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.” and Fig. 5 and 7 of the Kicinger et al. reference.

With respect to claim 17, the combination of Kicinger et al., Chen et al., Provan et al. and White discloses the system of claim 15 above, and Kicinger et al. further discloses “wherein each of the plurality of weather scenarios includes forecast weather data for each of a predetermined number of time intervals.” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”, Fig. 5 and 7)] Examiner’s interpretation: The examiner considers the scheduled hour to be the predetermined number of time intervals, since the days that are being used in this experiment are being analyzed on an hourly basis, demonstrates that there is a predetermined number time intervals for the forecast weather data;

Examiner’s note: Regarding claim 18, the examiner notes that the phrase “aircraft operations” is not defined within the claims.  The examiner considers the aircraft operations to be the runway configurations, since the airport operations database 215 that stores information about information about historical weather conditions at various points in time (e.g., hourly weather conditions over a period spanning the previous 3 years) and airport operations at those points in time (e.g., runway configuration, capacity, etc.), see paragraph [0042] of the specification and Pg. 23, left col. Validation Studies, 1st – 2nd paragraph, “In the second group of studies, etc.” of the Kicinger et al. reference.

With respect to claim 18, the combination of Kicinger et al., Chen et al., Provan et al. and White discloses the system of claim 17 above, and Kicinger et al. further discloses “wherein, for each of the plurality of weather scenarios, the airport capacity prediction comprises, for each of the predetermined number of time intervals, a predicted number of aircraft operations able to be accommodated by an airport during the time interval.” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 2nd paragraph, “In the second group of studies, etc.”)] Examiner’s interpretation: The examiner notes that the phrase “aircraft operations” is not defined within the claims.  The examiner considers the aircraft operations to be the runway configurations, since the airport operations database 215 that stores information about information about historical weather conditions at various points in time (e.g., hourly weather conditions over a period spanning the previous 3 years) and airport operations at those points in time (e.g., runway configuration, capacity, etc.), see paragraph [0042] of the specification;

Examiner’s note: Regarding claim 19, the examiner notes that with the recent amendment to this claim limitation, the examiner has not seen any written description of wherein the machine learning model is a classification model as explained in section 11 of the current office action.  The examiner interprets the claim limitation to be using machine learning techniques to build a classification model, since there’s support for this within paragraphs [0055] and [0063] of the specification, see Pgs. 1-2, Introduction, 2nd – 3rd paragraph, “The operational concept is as follows, etc.” and Fig. 1 of the Chen et al. reference.

With respect to claim 19, the combination of Kicinger et al., Chen et al., Provan et al. and White discloses the system of claim 15 above, and Chen et al. further discloses “wherein the machine learning model is a classification model.” as [Chen et al. (Pgs. 1-2, Introduction, 2nd – 3rd paragraph, “The operational concept is as follows, etc.”, Fig. 1)] Examiner’s interpretation: The examiner notes that with the recent amendment to this claim limitation, the examiner has not seen any written description of wherein the machine learning model is a classification model as explained in section 11 of the current office action.  The examiner interprets the claim limitation to be using machine learning techniques to build a classification model, since there’s support for this within paragraphs [0055] and [0063] of the specification.

27.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Airport Capacity Prediction with Explicit Consideration of Weather Forecast Uncertainty, written by Kicinger et al. (from IDS dated 8/29/18), online reference Using Weather Translation and Machine Learning to Identify Similar Weather Impact Days, written by Chen et al. in further view of online reference Quantifying the Benefit of Temporal Correlation in Probabilistic Weather Forecasts for Strategic Air Traffic Management, written by Provan et al. in further view of White (U.S. PGPub 2011/0301829) in further view of Leger et al. (U.S. Patent 7,027,898).

Examiner’s note: Regarding claim 12, the examiner considers the crosswind and tailwind to be the wind direction, since it is stating which direction the wind is blowing based on the aircraft, see Pg. 20, left col., 1st paragraph, “The ACM computes capacity estimates, etc.” of the Kicinger et al. reference.

With respect to claim 12, the combination of Kicinger et al., Chen et al., Provan et al. and White discloses the computer program product of claim 10 above, and Kicinger et al. further discloses “wherein the forecast weather data includes wind direction, ceiling, and visibility.” as [Kicinger et al. (Pg. 20, left col., 1st paragraph, “The ACM computes capacity estimates, etc.”)] Examiner’s interpretation: The examiner considers the crosswind and tailwind to be the wind direction, since it is stating which direction the wind is blowing based on the aircraft.
Chen et al. discloses “wherein the forecast weather data includes windspeed” as [Chen et al. (Pg. 7, last paragraph, “Figure 13 shows the result of k-means clustering, etc.”, Fig. 12”)];
While the combination of Kicinger et al., Chen et al., Provan et al. and White teaches forecast weather data including wind direction, ceiling, temperature, windspeed and visibility, Kicinger et al., Chen et al., Provan et al. and White do not explicitly disclose “wherein the forecast weather data includes temperature, dewpoint, windspeed”
Leger et al. discloses “wherein the forecast weather data includes temperature, dewpoint, windspeed” as [Leger et al. (Col. 6 lines 50-55, “(9) METARs and SPECIs: METARs are hourly surface etc.”)];
Kicinger et al., Chen et al., Provan et al., White and Leger et al. are analogous art because they are from the same field endeavor of analyzing weather information for an aircraft.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al., Chen et al., Provan et al. and White of describing a stochastic analytical model for predicting airport capacity with a look-ahead horizon suitable for strategic traffic flow management by incorporating wherein the forecast weather data includes temperature and dewpoint as taught by Leger et al. for the purpose of providing graphical weather information to an aircraft.
Kicinger et al. in view of Chen et al. in further view of Provan et al. in further view of White in further view of Leger et al. teaches wherein the forecast weather data includes temperature, dewpoint, windspeed.
The motivation for doing so would have been because Leger et al. teaches that displaying near real-time weather information for regions all over the world, the ability to improve flight economy and safety as well as increase the on-time arrival of an aircraft can be accomplished (Kicinger et al. (Col. 2 lines 11-42, “Another significant drawback of the system, etc.”).

28.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Airport Capacity Prediction with Explicit Consideration of Weather Forecast Uncertainty, written by Kicinger et al. (from IDS dated 8/29/18) in view of online reference Using Weather Translation and Machine Learning to Identify Similar Weather Impact Days, written by Chen et al. in further view of online reference Quantifying the Benefit of Temporal Correlation in Probabilistic Weather Forecasts for Strategic Air Traffic Management, written by Provan et al. in further view of White (U.S. PGPub 2011/0301829) in further view of online reference The Aviation System Analysis Capability Airport Capacity and Delay Models, written by Lee et al. 

With respect to claim 13, the combination of Kicinger et al., Chen et al., Provan et al. and White discloses the computer program product of claim 8 above, and Chen et al. further discloses “building, by the computing device, the classification model using machine learning techniques” as [Chen et al. (Pgs. 1-2, Introduction, 2nd – 3rd paragraph, “The operational concept is as follows, etc.”, Fig. 1)];
“wherein the airport capacity prediction is determined using the classification model” as [Chen et al. (Pgs. 1-2, Introduction, 2nd – 3rd paragraph, “The operational concept is as follows, etc.”, Fig. 1)];
While the combination of Kicinger et al., Chen et al., Provan et al. and White teaches 
retrieving the historic data regarding the airport operations from an airport operations database, Kicinger et al., Chen et al., Provan et al. and White do not explicitly disclose “and the historical data regarding the runway configurations are used to predict runway configuration of an airport based upon forecast information for each of the weather scenarios in the probabilistic weather forecast”
	Lee et al. discloses “and the historical data regarding the runway configurations are used to predict runway configuration of an airport based upon forecast information for each of the weather scenarios in the probabilistic weather forecast” as [Lee et al. (Pgs. 27-28, 3rd – 6th paragraph, “For the three NIM airports for which an alternate, etc.”)] Examiner’s interpretation: Historical data obtained from airports is used in determining a prediction for the best runway configuration available without noise as an issue; 
Kicinger et al., Chen et al., Provan et al., White and Lee et al. are analogous art because they are from the same field endeavor of analyzing arrival and departure rates for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al. Chen et al., Provan et al. and White of retrieving the historic data regarding the airport operations from an airport operations database by incorporating and the historical data regarding the runway configurations are used to predict runway configuration of an airport based upon forecast information for each of the weather scenarios in the probabilistic weather forecast as taught by Lee et al. for the purpose of improving the air transportation system.
Kicinger et al. in view of Chen et al. in further view of Provan et al. in further view of White in further view of Lee et al. teaches and the historical data regarding the runway configurations are used to predict runway configuration of an airport based upon forecast information for each of the weather scenarios in the probabilistic weather forecast.
The motivation for doing so would have been because Lee et al. teaches that improving the air transportation system, the ability to analyze the impact that quieter aircraft technologies and/or operations might have on community noise impact and on air carrier operating efficiency (Lee et al. (Pg. 1, Summary, 1st – 3rd paragraph, “To meet its objective of assisting, etc.”).

29.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Airport Capacity Prediction with Explicit Consideration of Weather Forecast Uncertainty, written by Kicinger et al. (from IDS dated 8/29/18), online reference Using Weather Translation and Machine Learning to Identify Similar Weather Impact Days, written by Chen et al. in further view of online reference Quantifying the Benefit of Temporal Correlation in Probabilistic Weather Forecasts for Strategic Air Traffic Management, written by Provan et al. in further view of White (U.S. PGPub 2011/0301829) in view of online reference Generating Probabilistic Capacity Profiles from weather forecast: A design-of-experiment approach, written by Buxi et al. in further view of online reference The Aviation System Analysis Capability Noise Impact Model, written by Wingrove III et al.

With respect to claim 21, the combination of Kicinger et al., Chen et al., Provan et al. and White discloses the computer program product of claim 8 above.
While the combination of Kicinger et al., Chen et al., Provan et al. and White teaches clustering the airport capacity predictions, Kicinger et al., Chen et al., Provan et al. and White do not explicitly disclose “wherein the weather analytical scenarios are weighed based on a number of the airport capacity predictions in each of the weather analytical scenarios”
Buxi et al. discloses “wherein the weather analytical scenarios are weighed based on a number of the airport capacity predictions in each of the weather analytical scenarios” as [Buxi et al. (Pg. 5 sec. C. Dynamic Time Warping Profiles, 1st – 2nd paragraph, “This is the second method, etc.”)];
Kicinger et al., Chen et al., Provan et al., White and Buxi et al. are analogous art because they are from the same field endeavor of analyzing arrival and departure rates for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al., Chen et al., Provan et al. and White of describing a stochastic analytical model for predicting airport capacity with a look-ahead horizon suitable for strategic traffic flow management by incorporating wherein the weather analytical scenarios are weighed based on a number of the airport capacity predictions in each of the weather analytical scenarios as taught by Buxi et al. for the purpose of using weather forecasts to generate day of operation probabilistic capacity profiles.
The motivation for doing so would have been because Buxi et al. teaches that using weather forecasts to generate day of operation probabilistic capacity profiles, the ability to incorporate weather forecast information to support probabilistic decision making in NEXTGEN transportation system can be accomplished (Buxi et al. (Pg. 9, Conclusion).
While the combination of Kicinger et al., Chen et al., Provan et al., White and Buxi et al. teaches generating the at least one aggregated airport capacity prediction using clustered airport capacity predictions, Kicinger et al., Chen et al., Provan et al., White and Buxi et al. do not explicitly disclose “and generating the at least one aggregated airport capacity prediction comprises combining the weather analytical scenarios according to their respective weightings.”
Wingrove III et al. discloses “and generating the at least one aggregated airport capacity prediction comprises combining the weather analytical scenarios according to their respective weightings.” as [Wingrove III et al. (Pgs. 26-27, Runway Use Configuration, 2nd paragraph, “To look at preferential runway, etc.”)];
Kicinger et al., Chen et al., Provan et al., White, Buxi et al. and Wingrove III et al. are analogous art because they are from the same field endeavor of analyzing arrival and departure rates for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al., Chen et al., Provan et al., White and Buxi et al. of describing a stochastic analytical model for predicting airport capacity with a look-ahead horizon suitable for strategic traffic flow management by incorporating and generating the at least one aggregated airport capacity prediction comprises combining the weather analytical scenarios according to their respective weightings as taught by Wingrove III et al. for the purpose of developing a noise impact model (NIM) to examine the impact that quieter aircraft technologies and/or operations might have on air carrier operating efficiency at any of 16 large- and medium-sized U.S. airports.
Kicinger et al. in view of Chen et al. in further view of Provan et al. in further view of White in further view of Buxi et al. in further view of Wingrove III et al. teaches and generating the at least one aggregated airport capacity prediction comprises combining the weather analytical scenarios according to their respective weightings.
The motivation for doing so would have been because Wingrove III et al. teaches that developing a noise impact model (NIM) to examine the impact that quieter aircraft technologies and/or operations might have on air carrier operating efficiency at U.S. airports, the ability to evaluate the change in airfield capacity and the estimated delay associated with using more efficient runway use patterns can be accomplished (Wingrove III et al. (Pg. 40, Conclusion).

30.	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Airport Capacity Prediction with Explicit Consideration of Weather Forecast Uncertainty, written by Kicinger et al. (from IDS dated 8/29/18), online reference Using Weather Translation and Machine Learning to Identify Similar Weather Impact Days, written by Chen et al. in further view of online reference Quantifying the Benefit of Temporal Correlation in Probabilistic Weather Forecasts for Strategic Air Traffic Management, written by Provan et al. in view of White et al. (U.S. PGPub 2012/024836).

	Examiner’s note: The examiner considers the performance scores to be the scoring of the airport capacity predictions, since the performance scores help create an accurate forecast of performance for the terminal area.  Also, the examiner considers the airspace, surface and field condition statistics to be the airport conditions, since those statistics are used in generating detailed reports on demand/capacity performance in the terminal airspace, see paragraph [0034] and paragraph [0048] of the White et al. ‘836 reference.

	With respect to claim 22, the combination of Kicinger et al., Chen et al. and Provan et al. discloses the method of claim 1 above.
	While the combination of Kicinger et al., Chen et al. and Provan et al. teaches determining, by the computing device, an airport capacity prediction for each of the plurality of weather scenarios included in the probabilistic weather forecast, Kicinger et al., Chen et al. and Provan et al. do not explicitly disclose “scoring the airport capacity predictions based on how close they are to actual airport conditions, wherein the actual airport conditions are capacity change times and capacity change magnitudes”
	White et al. ‘836 discloses “scoring the airport capacity predictions based on how close they are to actual airport conditions, wherein the actual airport conditions are capacity change times and capacity change magnitudes” as [White et al. (paragraph [0034], paragraph [0048])] Examiner’s interpretation: The examiner considers the performance scores to be the scoring of the airport capacity predictions, since the performance scores help create an accurate forecast of performance for the terminal area.  Also, the examiner considers the airspace, surface and field condition statistics to be the airport conditions, since those statistics are used in generating detailed reports on demand/capacity performance in the terminal airspace;
Kicinger et al., Chen et al., Provan et al. and White et al. ‘836 are analogous art because they are from the same field endeavor of analyzing the airport capacity of an airport with certain weather conditions.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al., Chen et al. and Provan et al. of determining, by the computing device, an airport capacity prediction for each of the plurality of weather scenarios included in the probabilistic weather forecast by incorporating coring the airport capacity predictions based on how close they are to actual airport conditions, wherein the actual airport conditions are capacity change times and capacity change magnitudes as taught by White et al. ‘836 for the purpose of analyzing the management of an airport.
Kicinger et al. in view of Chen et al. in further view of Provan et al. in further view of White et al. ‘836 teaches scoring the airport capacity predictions based on how close they are to actual airport conditions, wherein the actual airport conditions are capacity change times and capacity change magnitudes.
The motivation for doing so would have been because White et al. ‘836 teaches that by analyzing the management of an airport, the ability to not increase fuel usage, carbon dioxide emissions and to increase customer satisfaction can be accomplished (White et al. ‘836 (paragraph [0002] – [0004]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147